Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, which was previously stated on pages 4-5 of the Non-Final Rejection mailed 1/3/2022:

Itoh (WO 2014/178378; citations refer to US 2016/0152390) discloses a heat-shrinkable multilayer film comprising (A) an outer surface layer of heat-resistant thermoplastic resin, (B) an intermediate layer of polyamide-based resin, and an inner surface layer (D) of an ethylene-based copolymer [0001; 0016]. The film can further comprise a gas barrier layer (C) and an inner layer (F), as well as one or more adhesive resin layers [0038-0040; 0048]. The thickness of the intermediate layer is 15-50% of the total thickness of the film [0031]. Itoh further teaches the film has a shrinkage ratio at 80°C of not less than 25% each in the MD and TD, and more preferably not less than 25% in the MD and not less than 30% in the TD [0053].
Working Example 1 describes a film having a configuration of (A)/(E)/(B)/(C)/(E)/(D), where layer (A) comprises co-PET, layer (B) comprises Ny-1 which is a mixture of 80% nylon 6-66 and 20% nylon 6I-6T, layer (E) comprises M-PO which is an acid modified VLDPE, and layer (D) is EVA-A which is an ethylene-vinyl acetate copolymer with 18% vinyl acetate content [0093-0113; 0117-0124]. The adhesive M-PO is the commercially available material Admer SF730, which is the same material used in the present invention (see, e.g., the present specification at [0130]). Working Example 9 adds inner layer (F) of VL-2 which is a VLDPE between adhesive layer (E) and inner surface layer (D) [0110]. In each example, intermediate layer (B) is positioned closer to the outer side of the film than gas barrier layer (C) whereas the present claims require the barrier layer to be on the outer side of the intermediate layer. 
Outside of the examples, each of the polymers used for each layer is selected from a large list of polymers. Furthermore, Itoh is silent with regard to the use of ionomers in the inner layer (F). Therefore, to arrive at the present invention, one of ordinary skill in the art would need to first select the particular Working Examples that have polymers corresponding to the claimed layers from among others, as well as the broader disclosure, and then further rearrange the position of the intermediate layer (B) and substitute an ionomer for the inner layer (F) while maintaining the properties of adhesion strength and heat-shrinkability sought by Itoh and furthermore vary the thermal shrinkage rate over values within the 

Ueyama (US 2003/0157350) discloses heat-shrinkable films comprising (a) a surface layer of thermoplastic resin, (b) an intermediate layer of polyamide, and (c) a surface layer of sealable resin [0001; 0041]. Ueyama further discloses a film having a structure of polyester resin/adhesive resin/polyamide resin/gas barrier resin/polyamide resin/adhesive resin/sealable resin [0054]. The reference further teaches aliphatic co-polyamides, such as nylon 6/66 and nylon 6/12 provide improved moldability and processability, and aromatic polyamides such as nylon MXD6 and nylon 6I/6T provide gas barrier properties [0034; 0042].
Ueyama, however, teaches away from the heat-shrinkability ratios of Itoh and the present invention. Instead the reference teaches ratios below 25% at 90°C [0022-0023; 0069]. Therefore, the examiner submits the combination of Itoh in view of Ueyama would not suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787